Citation Nr: 0600470	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This case, which has been advanced on the docket, comes to 
the Board of Veteran's Appeals (Board) from a June 2002 
rating decision. The veteran filed a notice of disagreement 
in July 2002.  The RO issued a statement of the case in 
February 2003, and the veteran perfected his appeal in March 
2003.

The veteran had perfected an appeal concerning entitlement to 
a compensable rating for a pilonidal condition.  However, by 
March 2005 rating decision, the RO assigned a 10 percent 
rating for disability.  The veteran has not indicated that he 
continues to seek an increased rating and in briefs filed in 
October 2005 and December 2005, the veteran's representative 
did not reference this issue at all.  The RO did not certify 
it as being on appeal, and it will not be further discussed. 

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's current bilateral hearing loss was 
incurred in service.

2.  The preponderance of the evidence is against a finding 
that the veteran's current tinnitus was incurred in service.

CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A.  1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA's duty to notify was satisfied in a July 2005 letter, 
which collectively contained all four elements required by 
Pelegrini II.  Thereafter, the RO readjudicated the veteran's 
claims in an August 2005 supplemental statement of the case.  
Although notice was not provided prior to the initial adverse 
determination, by virtue of the veteran's own correspondence 
and submissions by his National Service Organization 
representative, it is apparent the veteran has been made 
aware of the essential contents of the required notice.  The 
veteran actively participated in the adjudication process.  
Therefore, any error as to the timing of the notice is 
harmless.  

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his VA treatment 
records.  VA examinations were conducted in August 2001 and 
January 2004 and their subsequent reports have been reviewed.  
Furthermore, VA made several attempts via letters dated 
November 2001, March 2002, and May 2002 to obtain the 
veteran's relevant medical records at VA Medical Center 
(VAMC), in Northport, New York, (from many years ago).  In a 
June 2002 letter, the VAMC stated it had no medical records 
for the veteran.  In a September 2005 letter, the veteran 
indicated that he had no further evidence to submit.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II. Claims for service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A § 1110.   Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during or 
through application of statutory presumptions, 38 C.F.R. § 
3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).

Chronic diseases, including sensorineural hearing loss may be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 




A. Bilateral hearing loss

The veteran essentially asserts (such as in written 
statements dated in June 2002, July 2002, and March 2005) 
that he has hearing loss resulting from exposure to 
excessively loud noise from dynamite blasts while serving on 
active duty with the 806th Engineer Aviation Battalion.  The 
dynamite was apparently used in the construction of 
airfields.

There is no question that he currently has bilateral hearing 
loss.  Impaired hearing will be considered a disability for 
VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  An August 2001 VA audiology report noted 
pure tone thresholds of 70 decibels at 4000 Hertz in the 
right ear and 50 decibels at 1000 Hertz in the left ear.

The VA examiner in August 2001 also concluded that based on 
the veteran's report of military weapons noise exposure, not 
otherwise referenced in the report, it was "as likely as not 
that at least a portion of [veteran's] hearing loss is 
related to his active duty service."  The veteran's DD-214 
does confirm that he was assigned to the 806th Engineer 
Aviation Battalion, but also reflects that his occupation 
while in the unit was "1816," equivalent to a general 
office clerk.  The claims file is negative for evidence 
(including buddy statements) corroborating that the 806th 
Engineer Aviation Battalion, or the veteran in particular, 
was exposed to noise from dynamite blasting, or weapons 
noise.  The Board is not required to accept uncorroborated 
statements of the veteran regarding service connection, or 
opinions by medical personnel based on uncorroborated 
history.  

Moreover, the veteran's induction examination (dated October 
1950) and separation examination (dated January 1953) do not 
reflect impaired hearing as defined by 38 C.F.R. § 3.385.  
The separation examination report reflects that the veteran's 
hearing was normal with a whisper voice and spoken voice 
score of 15, respectively in both ears, and there are no 
complaints of hearing problems noted in the remaining service 
medical records.  

The veteran asserts that he was treated at the Northport VAMC 
in the late 1960s for hearing problems, but (as noted above), 
this facility has confirmed that it has no such records.  In 
any case, the earliest known diagnosis of the veteran's 
hearing loss is many years after his separation from active 
duty.  

The weight of the evidence fails to demonstrate that the 
veteran currently has bilateral hearing loss related to his 
active duty.  While the veteran himself has claimed that he 
has bilateral hearing loss related to service, as a layman he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B. Tinnitus

Although the veteran has been diagnosed as having tinnitus 
(following VA audiology examinations in July 2001 and January 
2004), no evidence reflects that he was diagnosed as having 
tinnitus in service or within a year of discharge.  Further, 
no medical professional has linked his tinnitus to service.  

To the extent that the veteran himself has claimed he 
currently has tinnitus which is related to service, as a 
layman he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


